FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT SESMA,                                    No. 07-56727

               Petitioner - Appellant,           D.C. No. CV-07-00539-
                                                 WQH(JMA)
  v.

GEORGE A. NEOTTI,                                MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       California state prisoner Robert Sesma appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sesma contends that the Board’s 2005 decision to deny him parole for the

tenth time was not supported by “some evidence” and therefore violated his due

process rights. The only federal right at issue in the parole context is procedural,

and the only proper inquiry is what process the inmate received, not whether the

state court decided the case correctly. Swarthout v. Cooke, 139 S.Ct. 859, 863

(2011); see Roberts v. Hartley, 2011 WL 1365811 at *2-3 (9th Cir. Apr. 12, 2011)

(applying Cooke). Because Sesma raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    07-56727